Citation Nr: 1612505	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  06-11 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability prior to December 15, 2006.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which adjudicated multiple service connection claims.

In an August 2011 decision, the Board determined that the issue of entitlement to a TDIU had been raised by the record.  The issue was included in the Veteran's appeal and remanded for further development. 

In an October 2013 decision, the Board granted entitlement to a TDIU, effective December 15, 2006, and remanded the issue of entitlement to a TDIU prior to that date for further development.

In January 2014, the Director of Compensation Service (Director) denied entitlement to a TDIU prior to December 15, 2006, on an extraschedular basis.  


FINDING OF FACT

During the pendency of the Veteran's appeal prior to December 15, 2006, his service-connected disabilities prevented him from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to December 15, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

The Board cannot consider entitlement to TDIU on an extraschedular basis in the first instance; however, it is required to insure that all cases where there is evidence of unemployability due to service-connected conditions are referred to the Director for initial consideration under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction to review determinations by the Director.  Cf. Wages v. McDonald, 27 Vet. App. 233 (2015).

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In the instant case, prior to December 15, 2006, service connection was in effect for moderate intervertebral disc disease and degenerative disease lower lumbar spine with convex scoliosis and for cervical degenerative disc disease (DDD) and joint disease, both rated as 20 percent disabling; for a right shoulder condition, left shoulder arthritis, and tinnitus, all rated as 10 percent disabling; and for headaches associated with fractured nose, left knee medial compartment narrowing, bilateral flat feet, and left deviated nasal septum, all rated as noncompensable.

The Veteran indicated in a December 2011 TDIU application that he last worked full-time as a boat builder in August 2003.  He reported having completed four years of high school, with no college or other type of education or training.  During his November 2007 hearing, the Veteran reported that he worked for 11 years as a boat builder following his retirement from the Navy.  He reported that he stopped working because he was no longer able to perform the physical requirement of the position, which required him to crawl in and out of boats and to do overhead work. 

The Veteran's reports are consistent with the medical evidence of record.  Notably, in an October 2004 x-ray report, he was found to have severe intervertebral disc disease and degenerative involvement in the cervical spine.  August 2005 and February 2006 treatment reports noted that he had increased neck discomfort and shoulder pain, especially with increased activity.  He reported having to stop boat building due to pain and discomfort, and because he had a hard time lifting over his head, and pulling or bending.  He also reported not being able to use hand tools, and that he could note even perform such tasks as mowing his lawn.  

The issue of entitlement to a TDIU on an extraschedular basis was appropriately referred to the Director, and in a January 2014 memorandum, the Director found that the record did not present any evidence that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to December 15, 2006.  

The Director's decision was largely based on the results of a December 2013 VA opinion, which concluded that it was less likely as not that the Veteran's service-connected disabilities impacted his ability to secure and maintain substantially gainful employment.  The negative opinion was based on an apparent finding that the Veteran's disabilities would not prevent him from engaging in sedentary activities and use of his hands.  Notably, the clinician did not appear to consider the Veteran's education and prior occupational experience in providing the opinion, or to consider the Veteran's prior reports of having difficulty using hand tools and difficulty completing small tasks.  The examiner's opinion is of limited probative value.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Based on the findings presented above, the evidence is at least in equipoise with respect to whether the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him prior to December 15, 2006.  He had significant experience as a cook during his service in the Navy, and had experience only as a boat builder after his retirement from service.  He has additionally credibly reported having difficulty with physical tasks due to his orthopedic difficulties and having difficulty using even hand tools or simply mowing a lawn; and therefore would at least as likely as not be precluded from securing or following substantially gainful employment in a position related to food preparation or boat building.  Accordingly, all doubt is resolved in favor of the Veteran, and his TDIU claim prevails.  38 U.S.C.A. § 5107.  

The Board's decision to grant a TDIU for the remainder of the appeal period prior to December 15, 2006, constitutes a full grant of the benefit sought on appeal.  Therefore, no further action is required to comply with VA's duties to notify and assist.  The Board has not set an effective date for the commencement of the TDIU so as not to deny the Veteran due process when the RO issues a decision implementing this decision and sets an effective date.








							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a TDIU is granted for the remainder of the appeal period prior to December 15, 2006.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


